Citation Nr: 1120392	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cervical spine spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  A November 2009 Board decision in pertinent part denied the Veteran's claim for service connection for a neck disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in November 2010, the Court granted a Joint Motion for Partial Remand (hereinafter Joint Motion) that requested that the portion of the November 2009 Board decision that denied the Veteran's claim for service connection for a neck disability be vacated and remanded to the Board.  

In September 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The record reflects receipt of the Purple Heart due to wounds sustained in combat in the Republic of Vietnam during the Vietnam War as a rifleman with the United States Marine Corps.

2.  Cervical spine spondylosis was not shown until many years after service and there is no competent evidence specifically linking cervical spine spondylosis to service or the service connected right upper arm disability.

3.  Credible assertions of continuity of symptoms associated with cervical spine spondylosis from service to the present time have not been presented.  
 

CONCLUSION OF LAW

Cervical spine spondylosis was not incurred in or aggravated by service and may not be presumed to have been so incurred; cervical spine spondylosis is not proximately due to or the result of the service connected right upper arm disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by a letter dated in February 2008, prior to initial adjudication, that essentially informed the appellant of the information and evidence necessary to prevail in his claim for service connection for the issue adjudicated herein.  The claim was re-adjudicated in a July 2008 statement of the case that included specific reference to the provisions of 38 C.F.R. § 3.310 with respect to secondary service connection.  

As for the duty to assist, the service treatment reports and reports from VA treatment and examinations have been obtained, as have statements from a private chiropractor and the Veteran's wife and daughter.  A medical article and photographs submitted by the Veteran from his service in Vietnam have also been obtained.  In addition, the Veteran was examined in March 2008 and October 2009. These reports reflect a complete discussion and consideration of the pertinent clinical history and a thorough examination of the Veteran.  Moreover, there are of record reports from X-rays of the cervical spine conducted in June 2007 and March 2008 demonstrating cervical spine spondylosis.  As such, the medical evidence is sufficient to equitably adjudicate the Veteran's claim for service connection for cervical spine spondylosis, and the additional delay which would result from remanding the case for the examination requested by the Veteran would not be justified.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As there is otherwise no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled with respect to the claim adjudicated herein.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection may also be established for that portion of a disability resulting from aggravation of a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 U.S.C.A. § 1154(b), however, applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra. The provisions of 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

At the outset, it should be noted that since the Board's November 2009 decision, service connection was established for a neck disability; specifically a shrapnel wound scar, which was assigned 10 percent disability evaluation.  As such, there is no question the Veteran sustained an injury to his neck in service, or that he was in combat.  The question is whether any other neck disability was incurred in service.  As the record shows the Veteran to be currently diagnosed to have cervical spine spondylosis, this decision will focus on that impairment.  

The service treatment reports, to include the reports from the September 1972 separation examination and medical history collected at that time, do not reflect a neck disability.  Indeed, there is no contemporaneous evidence of the nature of the injury or injuries for which the Purple Heart was given to the Veteran, but even the Veteran did not reference a neck disability on his original claim for compensation filed in September 1972.  Further, the first VA examination conducted after service in February 1973, showed the Veteran describing a fragment wound of the upper right humerus that included a scar with occasional drainage, but a neck disability was not described.  The physical examination revealed two scars of the right shoulder that were said to be well healed, non tender and non adherent.  No swelling was noted and strength in the right upper arm was good and equal when compared to the left, and service connection for a shrapnel wound of the right upper arm was granted by a February 1973 rating decision.  Thereafter, the Veteran again did not refer to a neck disability in a December 1979 letter to VA, when he inquired about having his "file reopened concerning injuries in Viet Nam."  Thus, early on the Veteran has established his familiarity with obtaining VA benefits for injuries sustained in service.  

A quarter century passes before another claim for service connection benefits is received by VA, (in 2005) and again no mention is made of a neck disability.  Likewise, no mention of a neck disability is made in a March 2007 claim for benefits or a May 2007 claim for benefits.  The neck claim for VA benefits does not come until January 2008.  Reports from a VA x-ray of the cervical spine in June 2007 showed multilevel degenerative spondylosis, ankylosis, and severe bony neural foraminal stenosis, and a VA outpatient treatment report dated in that month included the opinion from a VA physician that the Veteran's complains were not related to an in service shrapnel injury, as they were instead related to a nerve root injury.  Another VA physician rendered an opinion following a March 2008 examination, after noting the fact that the service treatment reports, to include those from the separation examination, did not reflect a neck disability, that the Veteran's neck condition was not due to injuries sustained during service.  She rendered the same opinion following an October 2009 VA examination, again noting the lack of any evidence of neck complaints in service, to include upon the examination at separation from service.  

In written contentions and sworn testimony at the hearing before the undersigned in September 2009, the Veteran has asserted that the disability in his neck is the result of the shrapnel wounds sustained during service, from hard landings in a helicopter and carrying heavy backpacks while serving as a rifleman during service in Vietnam.  The Veteran also testified that he believes he injured his neck when his radio hit his neck when he had to "hit the ground" during a firefight, and that his wife massaged his neck region from the time he was separated from service to alleviate pain in this area.  

The Veteran submitted photographs from his time in service, to include one of a large radio that he testified he had to carry and others apparently taken in the aftermath of a combat operation.  His wife submitted a statement dated in September 2009 indicating that she remembers massaging the Veteran's neck to alleviate his pain.  The Veteran's daughter submitted a statement dated in September 2009 indicating that she remembered her mother having to massage the Veteran's neck.  Also submitted was a medical extract that listed trauma as a possible cause of osteoarthritis of the spine and a September 2009 statement from a private chiropractor linking the Veteran's headaches to the inservice shrapnel injury and finding that the in-service injury included involvement of the suboccipital muscle region.  

As indicated above, the Veteran sustained a neck injury in service, however, the evidence does not refute the conclusion by two different VA medical professionals that the Veteran's cervical spondylosis is not the result of service.  In this regard, while the September 2009 statement from a private chiropractor noted that the in-serve injury involved the musculature of the neck, this statement did not go so far as to specifically attribute cervical spondylosis to the in-service injury.  Moreover and as noted above, the Veteran did not refer to a neck disability at the service separation examination, his original claim for compensation filed in September 1972, the first VA examination after service in February 1973, in his December 1979 letter to VA, or even in 2005 and 2007 claims.  These documents, particularly those from the 1970's, belie current assertions of continuity of neck problems, and in this regard, have much greater probative value than the Veteran's statements made many years later in contemplation of monetary benefits.  (This is because of their contemporaneous nature and, with respect to the separation examination and first VA examination after service in February 1973, because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  Furthermore, no explanation has been provided to explain the absence of any claim concerning the neck until 2008, when the Veteran was clearly aware of the mechanics of the VA benefits system since service discharge in 1972.  Logic would suggest that if in fact the Veteran was experiencing neck problems for decades which he had always attributed to a service injury, he would have mentioned it long before he did.)  

With respect to the statement submitted by the Veteran's wife, she did not report when she began her regimen of rubbing the Veteran's neck, nor did the Veteran's daughter report when the Veteran's neck problems began.  As such, and given the lack of any evidence of the cervical spondylosis from separation from service in 1972 and the time such pathology was first clinically shown in 2007, the Board simply finds the lay statements from the Veteran, his wife, and daughter to be of insufficient credibility to warrant service connection for cervical spondylosis.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In short, the provisions of 1154(b) do not eliminate the requirement that a combat Veteran submit medical evidence of a causal relationship between his current condition and the condition alleged to have been incurred in combat.  Wade, supra.  
In this case, two different VA examiners have found that the Veteran's cervical spondylosis was not incurred as a result of the in-service shrapnel injury, and the Veteran has submitted no competent medical evidence specifically refuting these opinions.  As for the Veteran's assertions that the disability at issue is the result of the in-service shrapnel injury, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  As such, and as it has been determined that the Veteran has not otherwise submitted credible evidence of continuity of pertinent symptomatology, the claim for service connection for cervical spondylosis must be denied.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for cervical spondylosis, the doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for cervical spine spondylosis is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


